Exhibit 10.1

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

The Executive Employment Agreement effective February 22, 2018 by and between
Justin Dearborn and Tribune Publishing Company, LLC (“Agreement”) is hereby
amended in the following manner:

 

1.                                      A new subsection (f) is added to
Section 8 of the Agreement as follows:

 

(f)                                   Notwithstanding the preceding and without
limitation on Section 9, if the review and revocation period for the Waiver
following Executive’s termination of employment by the Company without Cause
occurs in calendar year 2019, the aggregate amount set forth in
Section 8(c)(x) shall be paid in substantially equal installments as salary
continuance throughout the remainder of calendar year 2019 (with such payments
commencing on the first payroll at least 5 business days after the revocation
period for the Waiver expires) rather than in a lump sum and the Executive shall
continue to vest in equity awards through the end of calendar year 2019 as
though the Executive had continued in employment through the end of calendar
year 2019.

 

2.                                      In all other respects the Agreement, as
amended, shall continue in effect.

 

 

Justin Dearborn

Tribune Publishing Company, LLC

 

 

 

 

 

/s/ Justin Dearborn

 

By:

/s/Julie K. Xanders

 

 

 

Name: Julie K. Xanders

 

 

 

Its: Secretary

 

 

Date: January 17, 2019

Date: January 17, 2019

 

--------------------------------------------------------------------------------